                                                   Case 20-03810-JMC-11V                             Doc 43-1              Filed 08/28/20                  EOD 08/28/20 15:53:46                            Pg 1 of 1


IN THE UNITED STATES BANKRUPTCY COURT FOR THE SOUTHERN DISTRICT OF INDIANA

  CASE NAME:                               Bradley Kent VanPelt                                CASE NUMBER:                  20-03810-JMC-11V                                  CONFIRMATION HEARING DATE:                               August 31, 2020

                                                                                            SECTION 1126 BALLOT REPORT FORM
                                                                                                                                                                                                        CLASS
                        # BALLOTS CAST                      # ACCEPTING                       # REJECTING                       $ ACCEPTING                        $ REJECTING                        ACCEPTING                   CLASS REJECTING

CLASS 1                              0

CLASS II                             0

CLASS III                            0


CLASS IV                             0


CLASS V                              0

CLASS VI                             0

CLASS VII                            0


CLASS VIII                           0

General Unsecured                    4                                2                                 2                         $56,406.43                         $68,825.62                                                                 X

                                                                    YES                                NO
                        PLAN ACCEPTED
                                                                                                        X

Please note the following provisions of Title 11. Section 1126 of the United States Code
                      A class of claims has accepted a plan if such plan has been accepted by creditors, other than any entity designated under subsection (e) of this section, that hold at least two-thirds in amount and more than one-half in number of
                      the allowed claims of such claims of such class held by creditors, other than any entity designation under subsection (e) of this section, that have accepted or rejected such plan.
                      (d) A class of interests has accepted a plan if such plan has been accepted by holders of such interests, other than any entity designated under subsection (e) of this section, that have accepted or rejected such plan.

                      (e) On request of a party in interest, and after notice and a hearing, the court may designate any entity whose acceptance or rejection of such plan was not in good faith, or was not solicted or procurred in good faith or in accordance
                      with the provisions of this title.
